                                                                        FILED
                                                                 U.S. DISTRICT COURT
                                                                     AUGUSTA QIV.

                       UNITED STATES DISTRICT COURT 2018DEC H AH II^ 27
                      SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION                CLERK-^
                                                                    sb.Disr. c;- 'GA.
UNITED STATES OF AMERICA


              V.                          INDICTMENT NO: l:18-CR-0087


KAONE SHAREEK RILEY



                                UNSEALING ORDER


       Upon motion of the United States for an order unsealing the Indictment,

together with any and all process issued thereunder and the motion to seal and order

sealing said documents in the above-styled matter, and good cause appearing

therefore, the investigation of the Defendant has concluded and will not be

compromised by unsealing said documents and that such documents will be provided

to counsel for the Defendant, it is,

      ORDERED that the Government's motion is GRANTED. The Indictment,

returned by the Grand Jui*y for the Southern District of Georgia on December 7, 2018,

in the above-styled matter, together with any and all process issued thereunder and

the motion to seal and order sealing said documents in the above-styled matter, are

hereby UNSEALED.

                                              / J day of December 2018.
      Order entered at Augusta, Georgia, this (




                                       HOS0RABLE BpAN K. EPFS
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
